                         Case 18-10512-KBO              Doc 490       Filed 10/29/18        Page 1 of 13




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                  )     Chapter 11
         In re:                                                   )
                                                                  )     Case No. 18-10512 (CSS)
         Zohar III, Corp., et al.,1                               )
                                                                  )     Jointly Administered
                                              Debtors.            )
                                                                  )
                                                                  )     Hearing Date: November 19, 2018 at 10:00 a.m. (ET)
                                                                        Obj. Deadline: November 12, 2018 at 4:00 p.m. (ET)
                                                                  )

             DEBTORS’ MOTION, PURSUANT TO SECTIONS 105(a), 363 AND 503(b) OF THE
               BANKRUPTCY CODE, FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
             APPOINTMENT OF ANKURA TRUST COMPANY, LLC AS NEW AGENT UNDER
             THE COURT-APPROVED SETTLEMENT AGREEMENT BY AND BETWEEN THE
                 DEBTORS, LYNN TILTON, THE PATRIARCH STAKEHOLDERS, MBIA
                     INSURANCE CORP., AND THE ZOHAR III CONTROLLING
                          CLASS AND (II) GRANTING RELATED RELIEF

                  Zohar III, Corp. and its affiliated debtors and debtors in possession in the above-

         captioned Chapter 11 cases (collectively, the “Debtors”) hereby submit this motion

         (the “Motion”), pursuant to sections 105(a), 363 and 503(b) of title 11 of the United States Code,

         11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), this Court’s Order Approving and Authorizing

         the Settlement Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,

         MBIA Insurance Corp., and the Zohar III Controlling Class (the “Settlement Order”) [Docket

         No. 266], and the Settlement Agreement2 (as defined in the Settlement Order) [Docket No. 266,

         Ex. A], for entry of an order, substantially in the form attached hereto as Exhibit B

         (the “Proposed Order”) (i) appointing Ankura Trust Company, LLC (“Ankura”) as New Agent



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
          Unless otherwise specifically indicated in this Motion, capitalized terms used but not defined herein shall have the
         meanings ascribed to them in the Settlement Motion (as defined below) or the Settlement Agreement, as applicable.
01:23612597.4
                      Case 18-10512-KBO           Doc 490    Filed 10/29/18    Page 2 of 13




         under the Settlement Agreement; and (ii) granting related relief. In support of the Motion, the

         Debtors respectfully state as follows:

                                         JURISDICTION AND VENUE

                1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

         and 1334, and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant

         to 28 U.S.C. § 157(b)(2), and pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy

         Practice and Procedures of the United States Bankruptcy Court for the District of Delaware

         (the “Local Rules”), the Debtors consent to entry of a final order by the Court in connection with

         this Motion to the extent it is later determined that the Court, absent consent of the parties,

         cannot enter final orders or judgments in connection herewith consistent with Article III of the

         United States Constitution.

                2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                3.      The statutory and legal predicates for the relief sought herein are sections 105(a),

         363 and 503(b) of the Bankruptcy Code, the Settlement Order, and paragraph 6 of the Settlement

         Agreement.

                                                  BACKGROUND

         A.     The Debtors

                4.      The Debtors are collateralized loan obligation funds (or “CLOs”), which are

         special purpose vehicles that issue notes to investors in exchange for cash. A CLO uses such

         cash to invest in loans or acquire other assets that, in turn, generate cash flows to pay back the

         CLO’s investors over time with interest. Under the Debtors’ specific CLO structure, their

         primary assets are the senior secured loans they have made to and the various equity or LLC


01:23612597.4
                                                         2
                      Case 18-10512-KBO           Doc 490   Filed 10/29/18   Page 3 of 13




         interests they hold in the Group A Portfolio Companies and the Group B Portfolio Companies

         (together, the “Portfolio Companies”).

                5.     The Debtors are lenders to the Portfolio Companies under individual credit

         agreements between some or all of the Zohar Funds and the respective Portfolio Companies

         (each a “Credit Agreement” and, collectively, the “Credit Agreements”). Patriarch Partners

         Agency Services (“PPAS”), an affiliate of Ms. Lynn Tilton, currently serves as the

         administrative agent for the Debtors and the other lenders, as applicable, under the Credit

         Agreements. As agent under the Credit Agreements PPAS receives certain fees for, among other

         things, disbursing and servicing the loans on behalf of the lenders, collecting and distributing

         interest payments, and enforcing the lenders’ various rights vis a vis the borrowers under the

         documents.

         B.     The Debtors’ Bankruptcy Filings

                6.     On March 11, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

         relief under Chapter 11 of the Bankruptcy Code. The Debtors’ Chapter 11 cases are being

         jointly administered, for procedural purposes only, pursuant to Bankruptcy Rule 1015(b).

                7.     General information about the Debtors and the events leading up to the Petition

         Date can be found in the Declaration of Marc S. Kirschner in Support of Chapter 11 Petitions

         [Docket No. 6] and the Declaration of Lynn Tilton in Support of Chapter 11 Petitions [Docket

         No. 5], each filed on March 12, 2018.

         C.     The Litigated Contested Matters

                8.     Shortly after the commencement of these cases, various parties-in-interest,

         including the Debtors, MBIA, the Zohar III Controlling Class and the Patriarch Stakeholders,

         engaged in litigation including a contested collateral management agreement rejection motion,


01:23612597.4
                                                        3
                        Case 18-10512-KBO              Doc 490        Filed 10/29/18        Page 4 of 13




         motion for relief from the automatic stay, and two (2) motions to dismiss these cases or appoint a

         Chapter 11 trustee (the “Litigated Contested Matters”).

                 9.       On or about March 28 and April 4, 2018, the Court scheduled a two-day trial for

         April 17–18, 2018 (the “Trial”), to adjudicate the Litigated Contested Matters [Docket Nos. 108,

         110, 138]. On April 5, 2018, the Court appointed Judge Kevin Gross to mediate the Parties’

         various disputes on April 16, 2018, the day before the Trial was scheduled to begin [Docket No.

         143]. The Parties thereafter engaged in expedited discovery, including extensive document

         production and four separate day-long depositions, and devoted significant effort towards

         preparing for the Trial, while simultaneously preparing for the mediation.

         D.      The Mediation and Settlement

                 10.      Following four full-day mediation sessions and weeks of additional negotiations,

         on April 30, 2018, the Debtors filed a settlement motion [Docket No. 222] (the “Settlement

         Motion”), seeking approval of a comprehensive resolution of the numerous Litigated Contested

         Matters3 between and among the parties to the Settlement Agreement.                             The Settlement

         Agreement creates a platform where years of hotly contested litigation are put to the side and a

         monetization process will be implemented that aims to maximize the value of the Debtors’ assets

         for the benefit of all stakeholders.

                 11.      On May 21, 2018, the Court entered the Settlement Order approving the

         Settlement Agreement.




         3
           A detailed description of the various then-pending Litigated Contested Matters is set forth in paragraphs 10-18 of
         the Settlement Motion.
01:23612597.4
                                                                  4
                      Case 18-10512-KBO         Doc 490     Filed 10/29/18    Page 5 of 13




         E.     The Appointment of the Independent Director, Chief Restructuring Officer and
                Chief Monetization Officer

                12.    On May 21, 2018, the Court entered an order, consistent with the Settlement

         Order, appointing Joseph J. Farnan, Jr. as the Debtors’ Independent Director and granting certain

         related relief on an interim basis pending Court consideration and approval of the Independent

         Director’s service agreement (the “Service Agreement”) and indemnification agreement

         (the “Indemnification Agreement”). See Docket Nos. 266 & 267. On June 26, 2018, the Court

         entered an order approving the Service Agreement and Indemnification Agreement on a final

         basis. See Docket No. 345. Pursuant to the Settlement Agreement, Mr. Farnan is “fully charged

         with the governance of the Zohar Funds under applicable Cayman or Delaware law.” Settlement

         Agreement, at ¶ 7.

                13.    In accordance with the Settlement Agreement, on May 25, 2018, the Debtors filed

         a motion to retain Mr. Michael Katzenstein as the Debtors’ newly appointed chief restructuring

         officer (the “CRO”) and to retain certain professionals from FTI Consulting Inc. to assist him in

         carrying out his duties as the CRO. See Docket No. 279. On June 11, 2018, the Court entered an

         order approving the retention of Mr. Katzenstein as the Debtors’ CRO. See Docket No. 297.

         Further, in accordance with the Settlement Agreement, on May 25, 2018, the Debtors filed a

         motion to retain Mr. Robert S. Kost as the Debtors’ Chief Monetization Officer (the “CMO”)

         and to otherwise amend the Debtors’ prior retention of Goldin Associates, LLC. See Docket No.

         280. On May 29, 2018, the Court entered an order approving the retention of Mr. Kost as the

         Debtors’ CMO. See Docket No. 283.

         F.     Selection of Ankura as New Agent Under the Settlement Agreement

                14.    Pursuant to paragraph 6 of the Settlement Agreement PPAS is to be replaced in its

         capacity as agent under the Credit Agreements, as it pertains to services provided on behalf of

01:23612597.4
                                                        5
                       Case 18-10512-KBO         Doc 490      Filed 10/29/18    Page 6 of 13




         the Debtors in their capacities as lenders to the Portfolio Companies, by an independent

         administrative agent (the “New Agent”) appointed by the Independent Director and the CRO.

         The New Agent shall report only to the Independent Director, the CRO, and the Indenture

         Trustee under the Indentures, U.S. Bank. Paragraph 6 of the Settlement Agreement provides, in

         pertinent part, as follows:

                The Independent Director/CRO shall appoint a new independent administrative
                agent under the Zohar credit agreements (the “New Agent”) who shall report only
                to the Independent Director/CRO and U.S. Bank; provided, (a) that PPAS remains
                the administrative agent under the Zohar credit agreements for all purposes
                related to the Patriarch Stakeholders and any other third party; and (b) during the
                15 Month Window or the 18 Month Extended Window, as applicable, the New
                Agent shall have all rights and remedies available under the Credit Agreement
                with respect to the Zohar interests in the Group A Portfolio Companies; provided,
                however, that the New Agent shall not have the ability to take any action, declare
                any default or exercise any remedy with respect to any Group A Portfolio
                Company (other than for prospective non-payment of interest) or any Group B
                Portfolio Company and subject to the tolling of claims and other terms hereof.
                PPAS, the Independent Director/CRO, and the New Agent shall use reasonable
                efforts to transition existing Zohar-related PPAS matters to the new agent . . .

                15.     In accordance with the foregoing, the Independent Director and CRO, in

         consultation with U.S. Bank, MBIA, and the Zohar III Controlling Class, solicited proposals for

         the role of New Agent from a total of four (4) experienced and well-respected firms. After

         conducting multiple rounds of interviews and reviewing all materials submitted by such firms in

         connection with their respective proposals, the Independent Director and CRO selected Ankura

         for the role of New Agent based upon, among other things, the significant experience and

         expertise of Ankura’s professionals and their competitive proposed pricing structure. Ankura

         specializes in providing independent, conflict-free loan administrative agent, indenture trustee,

         and creditor representative services, with a particular focus in stressed and distressed situations.

         With deep expertise in this segment of the market, Ankura’s professionals include former



01:23612597.4
                                                          6
                        Case 18-10512-KBO            Doc 490       Filed 10/29/18       Page 7 of 13




         principal investors, lenders, and trust professionals, who have actively participated in many of

         the highest-profile bankruptcies and out-of-court restructurings in recent history.4

                 16.          The specific terms of Ankura’s engagement as New Agent are reflected in that

         certain letter agreement (the “New Agent Agreement”), a copy of which is attached hereto as

         Exhibit A.5 Contemporaneously herewith, Ankura has filed a motion for an order directing that

         the fee schedule relating to Ankura’s services as the New Agent (which is attached as Exhibit B

         to the New Agent Agreement) (the “Fee Schedule”) be maintained under seal. For the reasons

         stated in Ankura’s motion, the Debtors support the filing and maintenance of the Fee Schedule

         under seal. Accordingly, the Fee Schedule has been redacted in its entirety from the version of

         this Motion filed publicly on the Court’s docket.

                 17.      The salient terms of the New Agent Agreement6 are as follows:

                        a.    Services: The New Agent shall perform the services and duties set forth
         in the respective Credit Agreements, as modified and limited by the Settlement Agreement
         (the “New Agent Matters”), as well as such services as may otherwise be agreed in writing by
         the Independent Director or CRO, on the one hand, and the New Agent, on the other hand, from
         time to time.

                        b.     Co-Agent: The New Agent acknowledges that the existing agent, PPAS,
         may be designated as a co-agent under some of the Credit Agreements for all purposes (and only
         such purposes) related to the Patriarch Stakeholders and any other third parties. Notwithstanding
         the designation of PPAS as a co-agent with the New Agent under any Credit Agreement, the
         New Agent shall have the exclusive authority and right to act, or refrain from acting, with respect
         to any and all New Agent Matters under the Credit Agreements, as modified and limited by the
         Settlement Agreement, in each case, without having to obtain the consent or direction of PPAS


         4
           For these reasons, Ankura has also been selected for the role of replacement collateral manager under the
         Indentures. To the extent a definitive agreement is reached with respect to the terms of such appointment, the
         Debtors will supplement this Motion to additionally seek approval to appoint Ankura as replacement collateral
         manager.
         5
           The copy of the New Agent Agreement attached hereto as Exhibit A is in substantially final form. The Debtors
         intend to file a revised New Agent Agreement with the Court once it is in execution form.
         6
           The summary of the New Agent Agreement contained herein is qualified in its entirety by the terms of the New
         Agent Agreement. In the event of any inconsistency between such summary and the terms of the New Agent
         Agreement, the terms of the New Agent Agreement shall control. Capitalized terms used in this paragraph 17 that
         are not otherwise defined herein shall have the meanings ascribed to them in the New Agent Agreement.
01:23612597.4
                                                               7
                      Case 18-10512-KBO         Doc 490      Filed 10/29/18     Page 8 of 13




         or any other co-agent designated under such Credit Agreements and without any duty or liability
         to such co-agents or the lenders for whom such co-agents act.

                         b.     Fees and Expenses: As described more fully in the New Agent
         Agreement, the New Agent shall be entitled to the following as compensation for its services: (i)
         payment of an acceptance fee by the Debtors upon entry of an order of the Court approving the
         New Agent’s appointment; (ii) annual fees and any applicable hourly administration fees, which
         shall be paid in accordance with the Fee Schedule; (iii) reimbursement of its expenses, costs and
         fees in accordance with the Credit Agreements, including reasonable fees and expenses of legal
         counsel; (iv) all reasonable and documented costs of legal counsel to the New Agent in
         connection with negotiating, documenting and executing the New Agent Agreement, including
         obtaining the Court’s approval of the same; and (v) indemnification from each borrower, as set
         forth in the New Agent Agreement and in accordance with the terms of the Credit Agreements.

                         c.     Non-Payment: To the extent that any borrower under a Credit
         Agreement fails to timely pay or reimburse the New Agent for fees, expenses, costs or
         indemnities owed to the New Agent or any other Indemnified Party under such Credit
         Agreement, including, without limitation, the fees, expenses and costs of any professionals
         employed in furtherance thereof (in each case, to extent arising on or after the Court’s approval
         of this Letter Agreement), the Debtors that are lenders under such Credit Agreement shall pay or
         reimburse the New Agent such amounts on behalf of the relevant borrower under such Credit
         Agreement on a pro rata basis (based on the ratio of outstanding indebtedness owed by such
         borrower to a Debtor-lender over the outstanding indebtedness owed by such borrower to all
         Debtor-lenders); provided, that ZII Corp. and the Zohar II Debtors shall be responsible for any
         and all obligations owed by ZI Corp. or the Zohar I Debtors under this paragraph; provided,
         further, that any unpaid fees (but not any indemnity obligations) of the New Agent with respect
         to any A-2 Credit Agreement shall be payable as provided in the Fee Schedule to the New Agent
         Agreement (and not as provided in this paragraph).

                         d.     Additional Reimbursement and Indemnification Obligations: If the
         New Agent is requested in writing by the Independent Director or CRO to perform any services
         or to take any action that are not covered by provisions of an applicable Credit Agreement
         (a “Debtor Directed Matter”), the fees and expenses (to the extent not payable by an underlying
         borrower) for such Debtor Directed Matter shall be paid directly by the Debtors pursuant to the
         allocation procedure described in paragraph 17.f. immediately below (the “Default Allocation
         Procedure”) within 30 days of being invoiced for such services or in accordance with any
         applicable procedures in these Chapter 11 cases, provided, however, that the New Agent shall
         not be obligated to perform (and the Independent Director and the CRO shall not direct it to
         perform) any Debtor Directed Matter that is prohibited by the Settlement Agreement while it
         remains in force and effect. If the New Agent becomes subject to any litigation or other
         proceeding brought by another party related to a Debtor Directed Matter for which indemnity is
         not available to it under a Credit Agreement (an “Uncovered Matter”), then the New Agent shall
         be entitled to indemnification from the Debtors pursuant to the Default Allocation Procedure
         with respect to such Uncovered Matter; provided, that such indemnity shall not be available to
         the extent determined by a final order of a court of competent jurisdiction to have arisen from the
         gross negligence or willful misconduct of the New Agent.

01:23612597.4
                                                         8
                        Case 18-10512-KBO         Doc 490     Filed 10/29/18    Page 9 of 13




                         f.     Allocation of Financial Obligations: To the extent not otherwise
         expressly specified in the New Agent Agreement, any obligation of the Debtors to pay any
         amounts under such agreement, including the fees, expenses, costs or indemnities described
         therein, shall be allocated to each Debtor based on the amount of the then outstanding Paid in
         Full amount applicable to such Debtor; provided, that ZII Corp. and the Zohar II Debtors shall be
         responsible for any and all obligations owed by ZI Corp. or the Zohar I Debtors under the New
         Agent Agreement.

                                               RELIEF REQUESTED

                 18.      By this Motion, the Debtors request entry of an order pursuant to sections 105(a),

         363 and 503(b) of the Bankruptcy Code, the Settlement Order, and paragraph 6 of the Settlement

         Agreement, in further aid of the Settlement Agreement, approving the appointment of Ankura as

         New Agent and authorizing the Debtors to make any payments that are required to be made to

         Ankura or any Indemnified Parties under the terms of the New Agent Agreement.

                                           BASIS FOR RELIEF REQUESTED

                 19.      Section 105(a) of the Bankruptcy Code provides that the Court “may issue any

         order, process, or judgment that is necessary or appropriate to carry out the provisions of the

         Bankruptcy Code,” and that “[n]o provision of [the Bankruptcy Code] providing for the raising

         of an issue by a party in interest shall be construed to preclude the court from, sua sponte, taking

         any action or making any determination necessary or appropriate to enforce or implement court

         orders or rules ....”. 11 U.S.C. § 105(a). Although “there are some significant limits to a

         bankruptcy court's ability to use section 105(a) of the Code . . . [it] plainly may be used ‘to

         enforce and implement’ earlier orders.” In re River Ctr. Holdings, LLC, 394 B.R. 704, 711

         (Bankr. S.D.N.Y. 2008); See Also In re Ames Dep't Stores, Inc., 317 B.R. 260, 273–74 (Bankr.

         S.D.N.Y. 2004) (“This Court, like most bankruptcy courts, invokes section 105(a) with restraint,

         and never inconsistently with, or to circumvent, other provisions of the Code. But it is

         manifestly proper, in this Court's view, to invoke section 105(a) ‘to enforce or implement’ the

         Court's earlier orders . . .”).
01:23612597.4
                                                          9
                      Case 18-10512-KBO          Doc 490       Filed 10/29/18    Page 10 of 13




                20.     Further section 363(b) of the Bankruptcy Code provides in part that a debtor-in-

         possession “after notice and hearing, may use, sell or lease, other than in the ordinary course of

         business, property of the estate.” 11 U.S.C. § 363(b). Under applicable case law, in this and

         other circuits, if a debtor’s proposed use of its assets pursuant to section 363(b) of the

         Bankruptcy Code represents a reasonable business judgment on the part of the debtor, such use

         should be approved. See, e.g., Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996)

         (citing Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1983)); In re

         Delaware & Hudson R.R. Co., 124 B.R. 169, 176 (D. Del. 1991) (courts have applied the “sound

         business purpose” test to evaluate motions brought pursuant to section 363(b)); In re Gulf States,

         Steel, Inc., 285 B.R. 497, 514 (Bankr. N.D. Ala. 2002); Stephens Indus., Inc. v. McClung, 789

         F.2d 386, 390 (6th Cir. 1986); Committee of Asbestos-Related Litigants v. Johns-Manville Corp.

         (In re Johns Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor

         articulates a reasonable basis for its business decisions (as distinct from a decision made

         arbitrarily or capriciously), courts will generally not entertain objections to debtor’s conduct”).

                21.     The Debtors respectfully submit that the retention of Ankura as a new,

         independent agent under the Credit Agreements is not only required under paragraph 6 of the

         Settlement Agreement, but also reflects a sound exercise of their business judgment. The

         appointment of Ankura as independent New Agent for the Debtors under the Credit Agreements

         will promote an effective and efficient joint monetization process and assist the Independent

         Director and the CRO in effectively discharging their fiduciary duties to the Debtors’ estates in

         connection therewith.     Ankura’s professionals include former principal investors, lenders, and

         trust professionals who have actively participated in many of the highest-profile restructurings in




01:23612597.4
                                                          10
                      Case 18-10512-KBO          Doc 490       Filed 10/29/18   Page 11 of 13




         recent history.     Accordingly, Ankura possesses extensive experience and expertise for this

         engagement.

                22.        Moreover, the selection of Ankura, specifically, as New Agent and the payment

         of any fees, expenses, indemnities, and other amounts associated therewith represents a sound

         exercise of the Debtors’ business judgment and should be approved. As discussed above, the

         Independent Director and the CRO solicited proposals from four (4) capable and experienced

         firms for the role of New Agent, conducting multiple rounds of interviews, reviewing pitch

         materials and pricing proposals, and consulting at each stage with their various stakeholders.

         Thereafter, with much deliberation, the Independent Director and the CRO selected Ankura

         based upon their significant experience and expertise and competitive pricing structure.

                23.        As required by the Settlement Agreement, Ankura will replace PPAS under the

         terms and conditions of the Debtors’ pre-existing Credit Agreements and in accordance with the

         Settlement Agreement (except to the extent that PPAS shall act as a co-agent with Ankura under

         certain of the Credit Agreements for purposes related to the Patriarch Stakeholders and other

         third parties). Under the Credit Agreements, the Portfolio Companies will be obligated to pay

         Ankura’s fees and expenses in the first instance. To the extent that the Debtors are required to

         advance, backstop or pay any fees, expenses or indemnities in accordance with the New Agent

         Agreement, the Debtors’ rights to seek reimbursement from the applicable Portfolio Company,

         including in connection with a Monetization Event (as defined in the New Agent Agreement),

         are preserved.     Lastly, the fees and expenses payable to Ankura in relation to the negotiation,

         documentation and execution of the New Agent Agreement, as well as the fees, expenses and

         indemnities payable by the Debtors as part of their “backstop” under the New Agent Agreement,

         were necessary to secure Ankura’s engagement as the New Agent, which was required under the


01:23612597.4
                                                          11
                        Case 18-10512-KBO        Doc 490       Filed 10/29/18    Page 12 of 13




         Settlement Agreement and will benefit the Debtors and their creditors, for the reasons set forth

         above.

                  24.    For these same reasons, the Debtors also submit that the fees, expenses and

         indemnities payable by the Debtors under the New Agent Agreement constitute “actual,

         necessary costs and expenses of preserving the estate”—justifying an award of administrative

         expense status with respect to such amounts under section 503(b) of the Bankruptcy Code. 11

         U.S.C. § 503(b)(1)(A). Specifically, the appointment of Ankura as independent New Agent

         under the Credit Agreements will, as mentioned, promote an effective and efficient joint

         monetization process with respect to the Debtors’ primary assets in these Chapter 11 cases—the

         senior secured loans they have made to and the various equity or LLC interests they hold in the

         Portfolio Companies.     In this way, the fees, expenses and indemnities payable by the Debtors

         under the New Agent Agreement are necessary to preserve the value of the Debtors’ estates.

                  25.    Accordingly, the Debtors respectfully submit that the relief requested herein is in

         the best interests of their estates and creditors, and should be approved.

                                                      NOTICE

                  26.    The Debtors will provide notice of this Motion to: (i) the U.S. Trustee;

         (ii) counsel to the Patriarch Stakeholders; (iii) counsel to U.S. Bank, as indenture trustee; (iv)

         counsel to MBIA; (v) counsel to the Zohar III Controlling Class; and (vi) all parties that, as of

         the filing of this Motion, have requested notice in these Chapter 11 cases pursuant to Bankruptcy

         Rule 2002. In light of the nature of the relief requested herein, the Debtors submit that no other

         or further notice is necessary.




01:23612597.4
                                                          12
                      Case 18-10512-KBO          Doc 490       Filed 10/29/18     Page 13 of 13




                WHEREFORE, the Debtors request entry of the Proposed Order, granting the relief

         requested herein and such other and further relief as is just and proper.

         Dated: October 29, 2018                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                /s/ Shane M. Reil
                                                James L. Patton, Jr. (No. 2202)
                                                Robert S. Brady (No. 2847)
                                                Michael R. Nestor (No. 3526)
                                                Joseph M. Barry (No. 4221)
                                                Ryan M. Bartley (No. 4985)
                                                Shane M. Reil (No. 6195)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                Counsel to the Debtors and Debtors in Possession




01:23612597.4
                                                          13
